Interview Summary

The following agenda was present to the Office prior to this meeting.

AMENDMENTS TO THE CLAIMS
(currently amended) A method for preparing fried potato chips, comprising 

blanching the potato chips (in) a calcium ion solution

coating the potato chips in a mixed water solution consisting of:
0.8-1.2% (w/w) guar gum and 
1-5% (w/w) sorbitol to make the fried potato chips, 

wherein the fried potato chips have reduced oil content and no significant change of moisture content compared to control fried potato chips that are blanched in water without coating.

(currently amended) The method of claim 1, comprising the steps of:
1) washing fresh potatoes, peeling the potatoes, and cutting the potatoes into uniform potato chips;
2) blanching the potato chips by transferring them to a 0.3%-0.7% calcium ion solution, and incubating for 3-6 minutes at a temperature of 80-95°C;
3) coating the blanched potato chips in step (2) by transferring them to [[a]]the mixed water solution 
4) frying the coated potato chips at a temperature of 160-190°C for 2-7 minutes.

(previously amended) The method of claim 2, wherein the potatoes are cut into uniform size of 7

(currently amended) The method of claim 2, wherein the contains 0.5% (w/w) calcium.

(original) The method of claim 2, wherein the blanching is performed for 4 min, at 95°C.

(currently amended) The method of claim 2, wherein the guar gum and the sorbitol in the mixed water solution are 1% and 3% by mass percentage, respectively.

(original) The method of claims 2, wherein the coating is performed for 3 min, at 40°C.

(original) The method of claims 2, wherein the frying is performed for 3 min, at 170°C.

(withdrawn) The potato chips prepared by the method of claim 1.



Issues to discuss at the phone interview:

1) The claim amendments were not entered due to minor differences in interpretation of claim language. The claims are further amended to make them clearer and more explicit.

2) The problem solved by the instant invention, which was not solved by referenced methods, is to provide a coating formation and a method for making fried potato chips with reduced oil content but normal moisture content. This important merit of the instant invention was not considered in the advisory action.

3) When all the numbers in a series share the same unit, it is a well understood convention to only use the unit at the last number. As such, “7x7x60 mm” clearly means “7mm x 7mm x 60 mm”. 




On proposed amendments
Claim 1. A method for preparing fried potato chips, comprising:
 blanching the potato chips a calcium ion solution
coating the potato chips in a mixed water solution consisting of 0.8-1.2% (w/w) guar gum and 1-5% (w/w) sorbitol 
to make the fried potato chips, 
wherein the fried potato chips have reduced oil content and no significant change of moisture content compared to control fried potato chips that are blanched in water without coating.

Examiner’s notes: 
It appears that the limitation “blanching the potato chips a calcium ion solution” is missing a connecting term, such as blanching the potato chips in a calcium ion solution
It is unclear as to how steps of blanching and coating make fried potato chips, since no step of frying the blanched, coated potato chips has been claimed.
Is the calcium ion solution in claim 2, intended to be the same as that used in claim 1?
It is noted that the claims are not formatted as required. MPEP 608.01(k) states: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75  and MPEP 608.01(i)-(p).




On item 1
It is asserted, that the claim amendments were not entered due to minor differences in interpretation of claim language. The claims are further amended to make them clearer and more explicit.
In response, the proposed limitations present new limitations that require further consideration and examination, therefore lack of entry is proper; further the claim does not overcome how a solution is consisting of ONLY guar gum and sorbitol.  Several optional limitations were discussed.

On item 2
It is asserted, that the problem solved by the instant invention, which was not solved by referenced methods, is to provide a coating formation and a method for making fried potato chips with reduced oil content but normal moisture content. This important merit of the instant invention was not considered in the advisory action.
In response, an attempt was made to address this issue, however, Applicant may have intended this statement to be toward the claims as presented on 10/21/2020, wherein the Examiner thought the argument was toward the proposed claims of 3/03/2021.  The examiner humbly apologies for this misunderstanding. 





Further the claim toward a comparison is indefinite for a variety of reasons, the terms: “reduced” and “significant” are relative. This was disagreed on.
Also, the claimed said improvements are only shown to be due to a very specific embodiment (Table 2), detailed in Example. 1 paragraph 0025 of Applicant’s own specification, therefore the results of the method claimed, as proposed, appears to be New Matter. 
Paragraph 0025 of Applicant’s own specification states: “Ion blanching + guar gum + sorbitol group: the potatoes were washed, peeled and cut into uniform 8*8*60 mm potato chips and the potato chips were blanched for 4 minutes in a 0.5% (g/100mL) calcium ion solution at the temperature of 95°C. After being blanched, the potato chips were put in a cold bath, and the samples were taken out so as to remove excessive Page 5Docket No. WX_2018-08NPmoisture on the surfaces, transferred to a mixed solution of 1% guar gum and 3% sorbitol, and coated for 3 minutes at the temperature of 45°C. The coated samples were cooled to room temperature, and fried for 3 minutes at the temperature of 170°C”. 
Then the only place that results of a method comprising calcium ion blanching and coating with a solution of guar gum sorbitol are provided in Table 2.
No disclosure can be found for the broader method claimed.

On item 3
It is asserted, that when all the numbers in a series share the same unit, it is a well understood convention to only use the unit at the last number. As such, “7x7x60 mm” clearly means “7mm x 7mm x 60 mm”. 
In response, if Applicant would provide evidence to such a convention, such as a text book citation or published article on the topic of how to write number measurements, this argument would be further considered.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/     Primary Examiner, Art Unit 1793